Citation Nr: 1020344	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-10 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), to include the 
restoration of a 100 percent rating, which was reduced from 
100 percent to 50 percent effective May 1, 2007, and the 
propriety of the reduction.

(The issues of whether new and material evidence has been 
received in order to reopen claims of entitlement to service 
connection for hearing loss and a right eye disorder, the 
underlying issues of entitlement to service connection for 
the same disorders and sleep apnea, and the issue of a rating 
in excess of 20 percent for fibromyalgia are addressed in a 
separate decision.) 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, 
Attorney-at-Law




WITNESSES AT HEARING ON APPEAL

Veteran & spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1970 to June 1974 and from December 1987 to 
September 1994, with additional periods of active and 
inactive service in the U.S. Naval Reserve and California 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2007 and 
May 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which respectively reduced 
the Veteran's rating for PTSD from 100 percent to 50 percent, 
and confirmed and continued the resulting 50 percent rating 
for PTSD.  

The Board further notes that although the Veteran resides 
within the jurisdiction of the Wichita, Kansas, RO, 
jurisdiction of this appeal rests with the Muskogee RO in 
compliance with VA policy regarding VA employee-Veteran 
records because this Veteran has been actively employed by VA 
at the Wichita RO during the pendency of this appeal.  See VA 
Adjudication Procedure Manual M21-1MR, Part III, Ch. 5, § D, 
 16.  As such, pursuant to the remand below, the appeal will 
be returned to the Muskogee RO for the requested procedural 
action. 

The Veteran and his spouse appeared before the undersigned 
Acting Veterans Law Judge in a Travel Board hearing in 
Wichita, Kansas, in April 2010 to present testimony on the 
issue on appeal.  The hearing transcript has been associated 
with the claims file.

The appeal is REMANDED to the VA RO.  VA will notify the 
Veteran if further action is required.


REMAND

Additional action is required before the issue on appeal is 
ready for Board adjudication.  See 38 C.F.R. § 19.9 (2009).  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In particular, the January 2008 statement of the case and 
January 2010 supplemental statement of the case addressed the 
issue of a rating in excess of 50 percent for PTSD, but do 
not address the propriety of the previous reduction from 100 
percent for this disability, a necessary aspect of the claim.  
A statement of the case must be complete enough to allow the 
appellant to present adequate argument before the Board.  
38 C.F.R. § 19.29.  In this case, the existing statements of 
the case are inadequate for this purpose.  A new supplemental 
statement of the case is required, to include a full 
discussion with regard to the propriety of the reduction from 
100 percent to 50 percent for PTSD effective May 1, 2007.    

With respect to a rating such as this, which had been in 
effect for less than five years at the time of the reduction 
in question, medical reexamination which discloses true 
improvement in the severity of disability may warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  In reaching a 
determination on this matter, the RO must review the entire 
recorded history of the disability, and determine whether the 
evidence reflects an actual change in disability and whether 
examination reports reflecting change are based upon thorough 
examinations.  In addition, it must be determined that an 
improvement in disability has actually occurred and that such 
improvement actually reflects an improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  See generally Brown v. Brown, 5 Vet. App. 413, 420-21 
(1995); 38 C.F.R. 3.343.  In any event, the burden of proof 
is on VA to show by a preponderance of the evidence that the 
reduction action was proper, otherwise the prior rating will 
be restored.  See 38 C.F.R. § 3.343.

To be clear, the Board finds the aspect of the present claim 
regarding entitlement to a rating in excess of 50 percent to 
be subsumed by the rating reduction question in general, as 
an outcome favorable to the Veteran on restoration of the 
total rating for PTSD would render the subsequent increased 
rating contention legally moot.  For this reason, the Board's 
further consideration of the aspect of the Veteran's claim 
regarding a rating in excess of 50 percent for PTSD is 
deferred pending readjudication and issuance of a 
supplemental statement of the case that includes a full 
analysis of the propriety of the reduction in rating from 100 
percent to 50 percent for the Veteran's PTSD effective May 1, 
2007.  

Additionally, prior to the issuance of such supplemental 
statement of the case, the RO must respond to the Veteran's 
attorney's request for an informal conference with a Decision 
Review Officer (DRO).  In this regard, in September 2007, 
March 2008, and August 2008 correspondence, the Veteran's 
attorney requests that an informal conference with a DRO be 
held regarding the issue on appeal.  It does not appear that 
the RO responded to such request.

In addition, during the Veteran's testimony before the 
undersigned in April 2010, he described ongoing treatment for 
his PTSD on a monthly basis by private therapist T. Brown.  
Although various letters from this therapist are of record, 
there are no therapeutic treatment notes or other recent 
statements from this provider that have been associated with 
the claims file.  As VA is on notice that these ongoing 
private treatment records exist and are potentially relevant 
to the Veteran's claim, reasonable effort to obtain them must 
be undertaken.  38 C.F.R. § 3.159(c).  

The Board further notes that the Veteran was last afforded a 
VA examination for PTSD in July 2007.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of a Veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not necessarily stale in this case, the 
Veteran has indicated that his condition has worsened since 
the date of the latest examination.  See, e.g., Board hearing 
transcript, April 2010.  As the Board is unable to make an 
accurate assessment of the Veteran's current condition on the 
basis of the evidence currently of record, the Veteran must 
be afforded a contemporaneous examination to enable a 
determination as to the proper rating of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Respond to the Veteran's attorney's 
request for an informal conference with 
a DRO.

2.  Contact the Veteran to obtain 
consent and authorization to release 
psychological treatment records from 
any private practitioner with knowledge 
of the severity of symptomatology 
associated with his PTSD, specifically 
to include T. Brown as identified in 
the April 2010 hearing transcript 
addressing evaluation of PTSD.  Contact 
any duly identified and authorized 
treatment provider to obtain the 
relevant records, dating both prior to 
and since the May 1, 2007 rating 
reduction as available.  

3.  After completing the above, 
schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected PTSD.  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted.

The examiner should identify the nature 
and severity of all current 
manifestations of the Veteran's 
service-connected PTSD.  The examiner 
should also provide an opinion 
regarding the impact the Veteran's PTSD 
has on his employment.    

The examiner should be reminded that if 
s/he is unable to reach an opinion 
without resorting to mere speculation, 
the reason why speculation would be 
required in this case should be 
identified (e.g., if the requested 
determination is beyond the scope of 
current medical knowledge, actual 
causation cannot be selected from 
multiple potential causes, etc.).  If 
the examiner is unable to reach an 
opinion because there are insufficient 
facts or data within the claims file to 
facilitate a more conclusive opinion, 
please request identification of the 
relevant testing, specialist's opinion, 
or other information required in order 
to resolve the need for speculation.  
        
4.  Following completion of the 
foregoing, if the resulting 
determination remains unfavorable to 
the Veteran, furnish he and his 
attorney a supplemental statement of 
the case that addresses all pertinent 
evidence, laws and regulations relevant 
to the claim at hand, specifically to 
include the governing law and 
regulations related to the propriety of 
the rating reduction from 100 percent 
to 50 percent for PTSD.  In this 
regard, the RO must consider:
(a)  Whether the initial 
assignment of the 100 percent 
rating for PTSD represented clear 
error; 
(b)  Whether the evidence of 
record prior to the reduction 
reflected an actual change in the 
severity of PTSD representing 
material improvement in the 
Veteran's mental condition;
(c)  Whether any improvement shown 
actually reflects sustained 
improvement in the Veteran's 
ability to function under the 
ordinary conditions of life and 
work; and
(d)  Whether the examination 
reports reflecting any such change 
in disability are sufficiently 
thorough to enable such 
determination.
The Veteran and his attorney must then 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

